Citation Nr: 1118870	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-34 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to March 9, 2005 for the grant of service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 9, 2005 for the grant of service connection for chronic fatigue syndrome.

3.  Entitlement to an effective date prior to March 9, 2005 for the grant of service connection for chronic fibromyalgia.

4.  Entitlement to an effective date prior to March 9, 2005 for the grant of service connection for irritable bowel syndrome.

5.  Entitlement to an effective date prior to November 2, 1994 for the grant of service connection for headaches as a manifestation of an undiagnosed illness.

6.  Entitlement to an effective date prior to May 2, 2006 for the grant of a 100 percent disability rating for service-connected PTSD.

7.  Entitlement to an effective date prior to May 2, 2006 for the grant of a special monthly compensation for aid and attendance pursuant to 38 U.S.C.A. § 1114 (l).

8.  Entitlement to an effective date prior to May 2, 2006 for the grant of special monthly compensation pursuant to 38 U.S.C.A. § 1114 (p), at a higher intermediate rate between subsection (l) and (m).

9.  Entitlement to an effective date prior to May 2, 2006 for eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in November 2005, February 2006, October 2006, February 2007, and August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  Jurisdiction has since been transferred to the RO in Jackson, Mississippi.  

The issues of entitlement to an earlier effective date for the assignment of a 100 percent disability rating for PTSD, for the grant of special monthly compensation pursuant to both 38 U.S.C.A. § 1114 (l) and (p), and for entitlement to eligibility for DEA benefits are addressed in the REMAND portion of the decision below and are hereby REMANDED to the RO/AMC.


FINDINGS OF FACT

1.  The Veteran filed a claim seeking service connection for an acquired psychiatric disorder, reported by the Veteran as a condition manifested by extreme nervousness, on June 24,1994, and timely perfected an appeal of the denial of his claim.   

2.  The Veteran's June 1994 claim for an acquired psychiatric disorder remained pending until service connection for PTSD was granted in 2005.

3.   The Veteran's currently assigned effective date for the grant of service connection for headaches as a manifestation of an undiagnosed illness is November 2, 1994, the date of enactment date of Public Law 103 (later codified as 38 C.F.R. § 3.317), which established entitlement to benefits for manifestations of undiagnosed illness.

4.  The Veteran first sought service connection for headaches in February 1996, and thus his currently assigned effective date precedes the first service connection claim of record.

5.  In February 1996, the Veteran filed a claim seeking service connection for disabilities manifested by fatigue, and gastrointestinal distress, which he contends were manifestations of his currently-diagnosed chronic fatigue syndrome, and irritable bowel syndrome.  

6.  The claims were denied by a February 1996 rating decision, and the Board construes an August 1996 statement of record as a timely notice of disagreement with regard to the February 1996 rating decision's denial.

7.  The Veteran's claims regarding irritable bowel syndrome and chronic fatigue remained pending in appellate status until the claims were ultimately granted in November 2005.

8.  In June 1994, the Veteran filed a claim for service connection for disability manifested by joint pain, which was denied in August 1995.  

9.  The Veteran perfected an appeal of the August 1995 rating decision in August 1996, which appeal remained pending until service connection for chronic fibromyalgia was granted in November 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 24,1994 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2010).  

2.  The criteria for an effective date of February 7,1996 for the grant of service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2010).  

3.  The criteria for an effective date of February 7,1996 for the grant of service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2010).  

4.  The criteria for an effective date of June 24, 1994 for the grant of service connection for chronic fibromyalgia have been met.  38 U.S.C.A. §§ 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2010).  

5.  The criteria for an effective date earlier than November 2, 1994, for grant of service connection for headaches due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    

Here, the Veteran is appealing the "downstream" issues of the effective date for the award of benefits  arising from the grants of service connection; therefore, the notice provisions of 38 U.S.C.A. § 5103 and its implementing regulations are not applicable, as the claims to which those notice provisions would have applied were the claims for service connection.  As the Veteran's service connection claims have been granted, those notice provisions have served their purpose.

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained, including the Veteran's VA and private treatment records, as well as his Social Security Administration records.  Moreover, the Veteran has not identified any additional records that could be obtained.  The Veteran was scheduled to testify at a hearing before the Board, but he withdrew his hearing request.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.




Earlier Effective Date Claims

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2010).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2009).

Earlier Effective Date for the Grant of Service Connection for PTSD

Regarding the Veteran's claim for an effective date prior to March 9, 2005 for the grant of service connection for PTSD, the Board finds that the Veteran's service connection claim for an acquired psychiatric disorder has been pending since June 24, 1994.  The Veteran's claims file reflects that on this date, VA received the Veteran's service connection claim for a condition manifested by "extreme nervousness."  The Veteran's claim was denied by an August 1995 rating decision, and in a statement received in October 1995, the Veteran voiced his disagreement with that service connection denial.  Thereafter, a Statement of the Case addressing the Veteran's acquired psychiatric disorder service connection claim was issued in December 1995, and the Veteran submitted a VA Form 9 (or substantive appeal) in February 1996.  

The Board notes that a substantive appeal must be filed within 60 days of the issuance of the Statement of the Case, or within the remainder of the one year period following the action being appealed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  While the instant VA Form 9 was received slightly beyond 60 days after the issuance of the December 1995 Statement of the Case, it was received within one year following the issuance of the action being appealed, namely the August 1995 rating decision denying the Veteran's psychiatric disorder service connection claim.  The Board further notes that the Veteran's appeal of this issue has remained pending since this time and that the Veteran's claims file is replete with his reports that his appeal of the initial denial of his psychiatric disorder service connection claim was timely.  

Moreover, the record further corroborates the Veteran's reports that he was seeking psychiatric care for a service-related psychiatric disability at the time he filed his initial claim and has received psychiatric care and exhibited psychiatric symptoms since that time.  While the Veteran did not specifically claim service connection for entitlement to PTSD at this time (the Veteran first described his condition as PTSD in a 1998 statement, and a 1997 VA treatment record first reflects a diagnosis of PTSD), the Court has instructed that an application for service connection must be read broadly by VA adjudicators to encompass any diagnoses reasonably within the scope of the claimed specific disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court stated that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Id. at 6-7.  Moreover, while the first PTSD diagnosis of record is in 1997, several years after the newly assigned effective date, the Board notes that when an original claim for benefits is pending, the date on which the medical evidence demonstrating a diagnosis of the claimed disability is submitted is not controlling.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

However, the Board does not find that an effective date prior to June 24, 1994 is warranted, as there are no statements of record prior to this date reflecting the Veteran's report of experiencing psychiatric symptoms since service.  While the Veteran submitted a formal service connection claim in January 1992, he did not report any psychiatric symptoms at that time.

Accordingly, the Board concludes that an effective date of June 24, 1994 for the grant of service connection for an acquired psychiatric disorder, diagnosed as PTSD, is warranted.

Earlier Effective Date Claims for Service Connection for Chronic Fatigue Syndrome, Fibromyalgia, Irritable Bowel Syndrome, and Headaches

The Veteran is seeking an earlier effective date for the award of service connection for several service-connected disabilities stemming from his Gulf War service, namely chronic fatigue syndrome, irritable bowel syndrome, chronic fibromyalgia, and headaches as a manifestation of an undiagnosed illness.

Section 1117 of Title 38, United States Code, authorizes VA to compensate any Persian Gulf veteran suffering from a qualifying chronic disability which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.

Title 38, Code of Federal Regulations, Section 3.317, defines qualifying Gulf War service, establishes the presumptive period for service connection, and denotes a broad but non-exclusive list of signs or symptoms which may be representative of illnesses for which compensation may be paid under this law.

The law defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome), or any diagnosed illness that VA determines in regulations warrants presumption of service connection. 38 U.S.C.A. § 1117.  This statute also provides that signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period.  38 C.F.R. § 3.317(a)(3), as amended by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 3.317(a)(4).

Turning first to the Veteran's claim for entitlement to an effective date prior to November 2, 1994 for service-connected headaches as a manifestation of an undiagnosed illness, the current effective date was assigned in accordance with the enactment date of Public Law 103 (later codified as 38 C.F.R. § 3.317), which established entitlement to benefits for manifestations of undiagnosed illness.  

In this case, the Veteran's claim for service connection for headaches as a symptom of a Gulf War related undiagnosed illness was received in February 1996, and service connection was subsequently granted by an August 1997 rating decision, with an assigned effective date concurrent with the date of enactment of Public Law 103, November 2, 1994.  The Veteran appears to contend that he should be awarded an earlier effective date for this disability because he submitted a claim for benefits prior to November 1994.  However, there is no claim of record prior to the February 1996 claim regarding headaches.  Moreover,  as noted above, under 38 C.F.R. § 3.400(b)(2), the assigned effective date will be the date of the receipt of the claim or the date the entitlement arose, whichever is later.  

Since, in this case, entitlement arose with the enactment of Public Law 103 in November 1994, and this date precedes the date of the first service connection claim of record, November 2, 1994 is the appropriate date for the award of service connection.  See 38 C.F.R. § 3.400 (service connection cannot be granted earlier than the basis of entitlement to the benefit).  Moreover, the Board notes that in a March 2007 statement submitted after the issuance of the February 2007 rating decision denying the assignment of an earlier effective date for service connection for the Veteran's headaches, the Veteran stated that he agreed with the RO's decision that there is no legal basis for awarding an earlier effective date for this disability, and the Veteran's attorney did not address this issue in his brief to the Board.

Turning next the Veteran's claims seeking an earlier effective date for the grant of service connection for his chronic fatigue syndrome, irritable bowel syndrome, and chronic fibromyalgia, the current effective dates have been assigned in accord with the date of receipt of the Veteran's claim in which he specifically stated that he was seeking service connection for chronic fatigue syndrome, irritable bowel syndrome, and chronic fibromyalgia, March 9, 2005.  However, the Veteran contends that since he has been seeking service connection for the symptoms of these disabilities since shortly after his discharge from service, he should be awarded an earlier effective date for the grant of service connection for these disabilities.

Regarding chronic fatigue and irritable bowel syndromes, a review of the Veteran's claims file reveals that the in a statement submitted in conjunction with a VA Form 9 received in February 1996, the Veteran reported experiencing, inter alia, fatigue, sleeplessness, and diarrhea, which the Veteran now asserts are manifestations of his currently-diagnosed chronic fatigue and irritable bowel syndromes.  The RO construed the Veteran's reported symptoms as claims for service connection, which were denied by a February 1996 rating decision.  

In August 1996, the RO received a statement from the Veteran in which he inquired about the status of his appeal for which he had submitted a VA Form 9, and he resubmitted his statement that accompanied his VA Form 9 (from which the claims denied by the February 1996 rating decision were construed).  The Veteran seemed to indicate that he had not received the February 1996 rating decision; nevertheless, by resubmitting his statement alleging that he continued to experiencing fatigue and gastrointestinal distress since service, the Veteran was continuing to assert his entitlement to these disabilities after they had been denied by the February 1996 rating decision.  The record reflects that the RO then afforded the Veteran several pertinent VA examinations, including a joint, neurological, and stomach examination.  A second rating decision issued in August 1997 readjudicated service connection claims for undiagnosed illnesses manifested by fatigue and irregular sleep and upset stomach and diarrhea.  

No special wording is required for a NOD, and the Board finds that resolving all reasonable doubt in the Veteran's favor, the Veteran's statement received in August 1996 was sufficient to voice his disagreement with the denial of his service connection claims for undiagnosed illnesses manifested by fatigue and gastrointestinal distress, as reflected in the February 1996 rating decision.  See 38 C.F.R. §§ 20.201, 20.302(a).  While the Veteran reported not having received any correspondence from the VA after submitting these claims, perhaps meaning he claimed not to have received the February 1996 rating decision, he nevertheless was reasserting his entitlement to service connection for these claimed disabilities within one year of the date in which the rating decision denying those claims was issued.  Accordingly, the appropriate action was to provide the Veteran with a statement of the case for these contested issues.  See, e.g., Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

As such, the Veteran's claims were pending in appellate status until they were ultimately granted in November 2005.  The Board notes that while the Veteran did not specifically seek service connection for these enumerated disabilities prior to March 2005, the Board is construing the Veteran's 1996 claim broadly to encompass any diagnoses reasonably within the scope of the Veteran's reported symptoms.  See Clemons, 23 Vet. App. at 6-7.  The Board reiterates that when an original claim for benefits is pending, the date on which the medical evidence demonstrating a diagnosis of claimed disability is submitted is not controlling.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).	

Applying this precedent to the interpretation of the Veteran's claims submitted in February 1996, and given that the claims remained in appellate status until they were ultimately granted in 2005 (at which time the Veteran was shown to have been diagnosed with these claimed disabilities), the Board finds that an effective date for service connection for these disabilities should be assigned in accordance with the date on which the Veteran initially reported the symptoms of these service-connected disabilities.  Thus, an effective date of February 7,1996, is assigned for the award of service connection for chronic fatigue and irritable bowel syndromes. 

However, the Board does not find that the record reflects a basis for awarding an effective date prior to February 7, 1996 for these service-connected disabilities.  A review of the record fails to reveal that the Veteran submitted any statements to VA prior to February 1996 reporting symptoms of these disabilities; thus, there are no statements of record that could be construed as a claim entitling the Veteran to an earlier effective date. 

With regard to the Veteran's chronic fibromyalgia, a review of the record reveals that the Veteran submitted a claim for a disability manifested by swelling and pain in his joints in June 1994, which was denied in a subsequent August 1995 rating decision.  The Veteran was advised of this decision in a September 1995 letter.  The RO construed a statement submitted by the Veteran in October 1995 as a notice of disagreement, and a statement of the case was issued in February 1996.  In an August 1996 statement, the Veteran again expressed his belief as to his entitlement to compensation for disability manifested by joint pain, (among other things) which may be construed as a timely substantive appeal of the August 1995 rating.  Thus, at the time of the grant of benefits in November 2005, it may be concluded the Veteran had a claim pending in this regard since June 1994.  Given the pending claim, and the manifestation of symptoms since that time, a basis upon which to establish June 24, 1994, as the effective date for service connection for chronic fibromyalgia has been presented.  


ORDER

An effective date of June 24, 1994, is warranted for the grant of service connection for PTSD.

An effective date of February 7, 1996, is warranted for the grant of service connection for irritable bowel syndrome.

An effective date of February 7, 1996, is warranted for the grant of service connection for chronic fatigue syndrome.

An effective date of June 24, 1994, is warranted for the grant of service connection for chronic fibromyalgia.

An effective date prior to November 2, 1994 for the grant of service connection for headaches as a manifestation of an undiagnosed illness is denied.


REMAND

With respect to the remaining issues on appeal (the effective date for a 100 percent rating for PTSD, the effective date for an award of aid and attendance benefits and compensation under the provisions of 38 U.S.C.A. § 1114(p); and the effective date for DEA benefits), a decision at this time would be premature, until the RO has had an opportunity to assign disability evaluations to account for the earlier effective dates for service connected disability awarded by this decision.   

This delay will likewise provide an opportunity to ensure the record is complete.  In this regard, it appears there may be missing records of treatment from the period 2000 to 2005, which should be sought as detailed below.  In addition, the most recent VA treatment records should be sought. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of his psychiatric treatment providers who rendered treatment from 2000 to 2005.  Additionally, as the record contains an abstract reflecting that the Veteran received psychiatric treatment from 2002 to 2005 from the Community Medical Center, #660 Don Juico Avenue, Villa Sol, Angeles City, Philippines 2009, those records should be requested with any assistance necessary from the Veteran.

2.  Obtain copies of the Veteran's VA treatment records dated from July 2007 to the present.

3.  After the requested development has been completed, the RO/AMC should review the Veteran's claims file and determine the PTSD disability evaluation that should be assigned from June 1994 to March 2005, as well as the effective dates for the Veteran's eligibility for DEA benefits and his award of special monthly compensation pursuant to 38 U.S.C.A. § 1114 (l) and (p).  To the extent any claim remains denied, the Veteran and his attorney should be provided with a corresponding supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


